


AMENDMENT TO
CINCINNATI BELL PENSION PLAN


The Cincinnati Bell Pension Plan (the “Plan”) is hereby amended, effective as of
May 1, 2015 and in order to “freeze” benefit under the Plan, in the following
respects.
1.    A new Subsection 5.3.12 of the Plan reading as follows is added to the end
of Section 5.3 of the Plan.
5.3.12     For purposes of the foregoing subsections of this Section 5.3 and
notwithstanding such subsections or any other provision of this Plan, each
Grandfathered Participant (as defined in Subsection 5.3.11) shall be deemed to
permanently cease to be an Employee no later than May 1, 2015 (even if he or she
actually continues to be an Employee after such date). As a result of the
immediately preceding sentence, in no event shall any amount be credited under
this Section 5.3 as of any date that occurs after May 1, 2015 to the Cash
Balance Account of any Participant who is a Grandfathered Participant (as
defined in Subsection 5.3.11).
2.    A new Subsection 9.2.6 of the Plan reading as follows is added to the end
of Section 9.2 of the Plan.
9.2.6 Notwithstanding any of the foregoing subsections of this Subsection 9.2 or
any other provision of this Plan, a Transition Group Participant’s Prior Pension
Plan Amount shall be determined as if the Transition Group Participant
permanently ceases to be an Employee no later than May 1, 2015 (even if he or
she actually continues to be an Employee after such date). In accordance with
the immediately preceding sentence, the foregoing provisions of this Section 9.2
when used to determined a Transition Group Participant’s Prior Pension Plan
Amount as of any date (for purposes of this subsection 9.2.6, the “subject
date”), shall be applied as if the latest date on or prior to the subject date
on which the Participant is an Employee were the earlier of (1) the date on
which the Transition Group Participant actually ceases to be an Employee or (2)
May 1, 2015 (the latest possible date the Participant will be deemed to have
ceased to be an Employee under the provisions of the immediately preceding
sentence). As a result of the provisions of this Subsection 9.2.6, no Transition
Group Participant shall accrue any benefit under this Section 9.2 for any period
after May 1, 2015.
IN ORDER TO EFFECT THE FOREGOING PLAN CHANGE, the Plan’s sponsor, Cincinnati
Bell Inc., has caused its name to be subscribed to this Plan amendment.
 
 
 
 
 
 
 
 
CINCINNATI BELL, INC
 
 
 
 
By: /s/ Christopher J. Wilson
 
 
 
 
Title: Vice President, General Counsel and Secretary
 
 
 
 
Date: May 1, 2015
 
 
 
 
 
 



